Exhibit 10.14

SECOND AMENDMENT TO STOCK ISSUANCE AGREEMENT

This SECOND AMENDMENT TO STOCK ISSUANCE AGREEMENT (the “Amendment”) is effective
as of November 8, 2017 (the “Amendment Effective Date”) by and between INTREXON
CORPORATION, a Virginia corporation with offices at 20374 Seneca Meadows
Parkway, Germantown, MD 20876 (“Intrexon”), and ORAGENICS, INC., a Florida
corporation having its principal place of business at 4902 Eisenhower Boulevard,
Suite 125, Tampa, FL 33634, U.S.A. (the “Company”). Intrexon on the one hand and
the Company on the other hand may be referred to herein individually as a
“Party”, and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon, Intrexon’s wholly-owned subsidiary Intrexon Actobiotics NV,
and the Company are parties to that certain Exclusive Channel Collaboration
Agreement, effective June 9, 2015, as amended by that certain Amendment to
Exclusive Channel Collaboration Agreement, effective May 10, 2017 (the “ECC
Agreement”), pursuant to which Intrexon and Actobiotics collectively appointed
the Company as their exclusive channel collaborator for developing and
commercializing certain products in an exclusive field as defined by the ECC
Agreement;

B. WHEREAS Intrexon and the Company are also parties to that certain Stock
Issuance Agreement, effective June 9, 2015, as amended by that certain Amendment
to Stock Issuance Agreement, effective May 10, 2017 (the “Stock Agreement”),
pursuant to which Intrexon and the Company further defined certain rights and
obligations of Intrexon and the Company in regards to equity of the Company
potentially payable under the ECC Agreement;

C. WHEREAS Intrexon and the Company, in conjunction with concurrent amendment of
the ECC Agreement effectuated under separate instrument of even date herewith
(the “ECC Amendment”), now mutually desire to amend the Stock Agreement;

D. NOW, THEREFORE, Intrexon and the Company agree to amend the terms of the
Stock Agreement as provided below, effective as of the Amendment Effective Date.

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Stock
Agreement.

2. AMENDMENTS TO THE AGREEMENT

2.1 Purchase and Sale of Shares; Authorization of Issuance of Shares.

(a) Section 1.2 of the Stock Agreement is hereby replaced in its entirety with
the following new Section 1.2:



--------------------------------------------------------------------------------

1.2 Issuance of Shares upon Achievement of Commercialization Milestone Event.
Subject to the terms and conditions of this Agreement and the Channel Agreement,
upon the first attainment of Commercialization Milestone Event (as defined in
the Channel Agreement), the Company has agreed to make certain milestone
payments (each a “Milestone Payment” and together “Milestone Payments”), at the
Company’s option either in the form of shares of Company Common Stock (based
upon the Fair Market Value of the shares). In the event that the Company so
elects to pay any one or more of the Milestone Payments in shares of Company
Common Stock instead of in cash the terms of this Section 1.2 shall govern.

(a) In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay the Milestone Payment due for the first attainment of
the Regulatory Approval Milestone Event (as defined in the Channel Agreement) in
shares of Company Common Stock, then Company shall in accord with Sections 2.3
and 2.4 hereof issue to Intrexon, and/or to Subsidiary in whole or in part upon
request by Intrexon in accord with Section 5.2 of the Channel Agreement, that
number of shares of Company Common Stock having a Fair Market Value of twenty
seven million five hundred thousand United States dollars ($27,500,000).

(b) In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay a Milestone Payment due for the first attainment of a
New Indication Milestone Event (as defined in the Channel Agreement) in shares
of Company Common Stock, then Company shall in accord with Sections 2.3 and 2.4
hereof issue to Intrexon, and/or to Subsidiary in whole or in part upon request
by Intrexon in accord with Section 5.2 of the Channel Agreement, that number of
shares of Company Common Stock having a Fair Market Value of five million United
States dollars ($5,000,000).

(c) In the event that the Company so elects in accord with Section 5.2 of the
Channel Agreement to pay a Milestone Payment due for the first attainment of a
New Product Milestone Event (as defined in the Channel Agreement) in shares of
Company Common Stock, then Company shall in accord with Sections 2.3 and 2.4
hereof issue to Intrexon, and/or to Subsidiary in whole or in part upon request
by Intrexon in accord with Section 5.2 of the Channel Agreement, that number of
shares of Company Common Stock having a Fair Market Value of five million United
States dollars ($5,000,000).

 

2



--------------------------------------------------------------------------------

The number of shares of Common Stock to be issued under each of subsections
(a) through (c) of this Section 1.2 shall be rounded down to the nearest whole
share. The event giving rise to an issuance of shares under subsections
(a) through (c) of this Section 1.2 hereafter each generically shall be a
“Milestone Event” and together generically, the “Milestone Events.” For clarity,
shares issued under subsections (a) through (c) of this Section 1.2 may be
issued entirely to Intrexon, entirely to Subsidiary, or in combination to
Intrexon and Subsidiary; however, when issued in combination to Intrexon and
Subsidiary, the total and collective number of shares issued to Intrexon and
Subsidiary for the respective Milestone Event shall not exceed the amount that
would have been issued to Intrexon (or to Subsidiary) singly.

Defined terms not otherwise defined herein shall have the meaning set forth in
the Channel Agreement.

(b) Section 1.3 of the Stock Agreement is hereby replaced in its entirety with
the following new Section 1.3:

1.3 Determination of Fair Market Value for Milestones. “Fair Market Value” as
used in this Agreement with respect to the payments to Intrexon made under
Sections 1.2(a) through 1.2(c) means the value of the issued shares of Company’s
Common Stock using published market data of the share price for Company’s Common
Stock at the close of market on the business day immediately preceding the date
of the Milestone Payment.

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Stock
Agreement and is deemed incorporated into the Stock Agreement. The provisions of
the Stock Agreement as amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Stock Agreement, the ECC
Amendment, and the ECC Agreement, constitutes the entire agreement, both written
and oral, between the Parties with respect to the subject matter hereof, and any
and all prior agreements with respect to the subject matter hereof, either
written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and the Company have executed this Amendment by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

INTREXON CORPORATION    ORAGENICS, INC.

By: /s/ Donald P. Lehr                                        

Name: Donald P. Lehr

Title: Chief Legal Officer

  

By: /s/ Alan Joslyn                                        

Name: Alan Joslyn

Title: Chief Executive Officer

Signature Page to Amendment to Stock Issuance Agreement